Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/2022 has been entered.
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mao (John) Wang (Reg. No. 64,745) on 2/18/2022.
IN THE CLAIMS OF THE AMENDMENT DATED 2/14/2022:
In claim 8, line 5 before “stacked”, “the” has been deleted.
In claim 8, line 8 after “least”, “an” has been replaced with -- a first --.
In claim 8, line 10 after “the”, -- first -- has been inserted.
In claim 9, line 8 after “least”, “an” has been replaced with -- a first --.
In claim 9, line 10 after “the”, -- first -- has been inserted.

In claim 15, line 2 before “excessive-”, -- first -- has been inserted.
In claim 15, line 4 before “time”, “lapsed” has been replaced with -- elapsed --.




















Allowable Subject Matter
4.	Claims 1-2 and 4-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 of the 2/14/2022 amendment is patentable over the prior art record, because the teachings of the references taken as a whole do not show or render obvious the combination, including a hardware processor coupled to a drive mechanism and a first sensor, in which the hardware processor is configured to determine that a stacking table is excessively elevated when an elapsed time after starting to detect one of objects by the first sensor is at least a first excessive-elevation determination value of time, and the first excessive-elevation determination value of time represents a time period longer than a time period during which the one of the objects falling from the conveyance tool passes by the first sensor.
Independent claim 8 of the 2/14/2022 amendment, and as modified by the attached examiner’s amendment, is patentable over the prior art record, because the teachings of the references taken as a whole do not show or render obvious the combination, including determining that a stacking table is excessively elevated when an elapsed time is at least a first excessive-elevation determination value of time, and the excessive-elevation determination value of time represents a time period longer than a time period during which one of objects falling from a conveyance tool passes by a first sensor.
Independent claim 9 of the 2/14/2022 amendment, and as modified by the attached examiner’s amendment, is patentable over the prior art record, because the teachings of the references taken as a whole do not show or render obvious the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653